DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 8, 9, 10, 11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyazawa (United States Patent Application Publication 2010/0225885 A1).

With respect to claim 1, Miyazawa discloses an optical system comprising: a first optical system (215, 213, 213 and 213) that includes a first optical element (see 214 in fig.1) having a plurality of divided regions having mutually different polarization actions (see the operation of polarization converter 214), the first optical element being disposed at a first pupil position in the optical system (see the location and operation of 214), and that generates illumination light including a plurality of color light beams in mutually different wavelength bands (see the structure of white light produced by 211); a plurality of light valves (see 24RGB) that each modulates at least one color light beam of the plurality of color light beams included in the illumination light; and a second optical system (4 in fig.1) that includes a second optical element having a plurality of divided regions having mutually different polarization actions, the second optical element (see 4) being disposed at a second pupil position conjugate to the first pupil position (see the position of 4), and on which the plurality of color light beams modulated by the plurality of light valves is incident (see the operation of fig.1).


With respect to claim 3, Miyazawa discloses the optical system according to claim 1, wherein at least one color light beam of the plurality of color light beams is incident on two light valves of the plurality of light valves (see the operation in fig.1 and the RGB light valves).

With respect to claim 8, Myazawa discloses the optical system according to claim 1, wherein the second optical system further includes a polarizer that is disposed in an output optical path of the second optical element (see the polarizer in 242).

With respect to claim 9, Myazawa discloses the optical system according to claim 1, wherein the second optical element comprises a region-division polarizer (see the operation of 43).

With respect to claim 10, Myazawa discloses the optical system according to claim 1, wherein the first optical system has a wavelength separation action  (221) of separating light in at least one wavelength band into the plurality of color light beams.


With respect to claim 19, Myazawa discloses the optical system according to claim 1, wherein the second optical system comprises a projection optical system (see 7 in fig.5) that projects an image generated by the plurality of light valves onto a projection surface.

Allowable Subject Matter
Claims 2, 4-7 and 11-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY L. BROOKS whose telephone number is (571)270-5711. The examiner can normally be reached M-F 9:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 5712722303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY L BROOKS/Primary Examiner, Art Unit 2882